 



EXHIBIT 10.22
AMENDMENT NUMBER ONE TO
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN OF ANCHORBANK, FSB
     BY THIS AMENDMENT NUMBER ONE, the Amended and Restated AnchorBank, fsb
Supplemental Executive Retirement Plan (the “Plan”) is hereby amended as
follows:

  1.   Section 3.1 of the Plan is hereby amended to add the following sentence
immediately after the first sentence of such section:         Notwithstanding
the foregoing, the Committee may, in its sole discretion, provide for the
commencement of the payment of a Participant’s annual retirement benefit equal
to his or her Accrued Benefit at such time following a Participant’s attaining
his or her Normal Retirement Date and before a Participant’s retirement from the
Company and the Bank as the Committee may deem appropriate.     2.   All other
provisions of the Plan shall continue in full force and effect.

     IN WITNESS WHEREOF, this Amendment has been executed this 25th day of
September 2003.

            ANCHORBANK, FSB
      By:   /s/ MARK D TIMMERMAN         Name:   Mark D Timmerman        
Title:   Secretary     

